Ka Case 1:19-cr-00598-CCB Document 1 Filed 12/18/19 Page 1 of 7
\v

ne = om
ED ene
IKMeD-MIC: USAO#2015R00339 pr isk aR DEC I B29 a19 |
IN THE UNITED STATES DISTRICT COURT ‘
TCALANERS
FOR THE DISTRICT OF MARYLAND « ERE PT at courr
PSPibt

UNITED STATES OF AMERICA |
, CRIMINALNO, CC® -\A~ 02 6

 

v.
(Conspiracy to Extort Under Color of
PHILIP MICHAEL LOVERDE, Official Right, 18 U.S.C. § 1951(a))
Defendant.
INFORMATION
COUNT ONE

The United States Attorney for the District of Maryland charges that:
Introduction

At all times material to this Information:

A. Baltimore City Departments

1. The City of Baltimore is an incorporated municipality in the State of Maryland
that, pursuant to its Charter, established various administrative departments including the
Department of Public Works ("DPW") and the Department of Transportation ("DOT").

2. DPW is responsible for managing solid waste, wastewater, storm water and clean
water services for over 1.8 million residents in the Baltimore metropolitan area. Within DPW, the
Water and Wastewater Maintenance Division (“WWMD_”) was responsible for supplying
drinking water and sewer service within the service afea.

3. The Baltimore City Code, Article 24 entitled "Water" in Section 21-6 (b) entitled
"Prohibited Conduct" stated:

_ “Unless authorized by law or by permit from the Department of Public Works, no
person may

(1) connect, disconnect, tap, or interfere or tamper with any of the... mains, pipes,
conduits, connections, taps, valves, engines or machinery belonging to the City;

]
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 2 of 7

'
or
wy

(2) connect with aniy. “main, pipe, conduit, connection, tap, valve, engine or *-
machinery for the purpose of using or wasting water;

(3) tamper in any way with any meter used to register water consumption; or
(4) introduce water to any premises not entitled to use it.”

4, When a Baltimore City property owner planned to install new or upgraded water
service, Baltimore City required the property owner to use a bonded, approved utilities
~ contractor to perform the work; DPW did not perform installation of new water, sewer or fire
line services. When the Baltimore City property was a commercial property, the property owner
was required to install a sprinkler system inside the building for fire protection and to install a
separate connection of a designated size from the Baltimore City water main to create a separate,
dedicated water supply for the sprinkler system.

5. DPW required the property owner or their utilities contractor to submit a work
proposal setting forth the work to be performed for new or upgraded water service. Also the
utilities contractor was required to submit to DOT the proposed project's requirements for work
‘ in the public right of way, such as street cuts and excavation to access and tap the City water
mains. DOT and DPW reviewed the work proposal to determine if the estimates were
appropriate for the work to be done, approved the proposal, and issued the permits necessary to
perform the street cuts and access and connect to Baltimore City's water main and/or sewer
system. DOT, Office of Right of Way Services, assessed a $300 traffic control fee and an
inspection fee for City costs related to street-cut permits, inspections and water meter purchases.
The inspection fee was assessed as 9% of the contract cost for the water utilities work. DPW and
DOT required the utilities contractor to obtain a bond or letter of credit for the total cost of the
renovation.

6. In Baltimore City, water mains and sewer pipes are separate systems which are

generally located underneath public streets or alleys. Each property which receives water service
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 3 of 7

m8 must-be'vonnected toa DPW water iiiain. -The connection is from the DPW water mai thidugh
a pipe to a water meter vault and from the water meter vault through a pipe to the interior of the
house or building. Once installed, the meter vault can be accessed by lifting the meter vault’s
plate, usually located near the property and on the sidewalk. When the plate is lifted, the water
meter is visible. Likewise. the house or building has a pipe which connects to the DPW Sewer |
pipes.

7. After a new or upgraded connection from the City water main to the meter vault
was completed, DPW inspected the work and, if approved, DPW created a customer service
account to bill the property owner for the purchase of the water meter and to measure and bill for
water usage at the property.

8. DPW prohibited all WWMD employees from installing private water services and
accepting a monetary payment while on duty, installing private water service while working on
“City time” and soliciting private jobs while they were on duty.

B. Relevant Persons and Entities

9. At all times material to this Information, Ronald Maurice Smith (“Smith”) was a
supervisor in the Water and Waste Management Division of DPW. Smith was responsible for
receiving work orders, dispatching work crews, and supervising work crews on DPW job sites in
connection with service repairs to City water mains, pipes, taps, connections, and valves. Smith
has never possessed a plumbing license from the State of Maryland. Smith worked out of the
806 North Haven Street DPW facility and supervised approximately eight (8) employees. Smith
generally worked the night shift from midnight to 8 am.

10. At all times material to this Information, PHILIP MICHAEL LOVERDE
(“LOVERDE”) was a licensed plumber in the State of Maryland and one of the owners of All

Service Plumbing and Drain Cleaning and All Service Plumbing and Heating (collectively "All

3
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 4 of 7

‘Services.''): All Services provided plimbing and heat system inStallation and repair services in
the Baltimore area. All Services was not approved by the City of Baltimore as a bonded
approved contractor able to perform work on the City’s water mains.

11. At all times material to this Information, a Project Manager, identified as G.H.,
was employed with TRF Development Partners (“TRF”), a nonprofit housing affiliate and
community developer with its main offices in Philadelphia, PA. TRF Development Properties
contracted with East Baltimore Historic II LLC to provide property rehabilitation and
construction services. Both TRF and East Baltimore Historic II engaged in interstate commerce
by soliciting private investors in Pennsylvania and elsewhere and by engaging in building
projects in which services and materials moved in interstate commerce.

THE CHARGE
12. During the period from, in and around January 2014 to February 2016, in the
District of Maryland and elsewhere, the Defendant:
PHILIP MICHAEL LOVERDE,
Smith, and others, did knowingly conspire to obstruct, delay and affect commerce and the
movement of articles and commodities in commerce by extortion, and attempt to do so, that is
Smith obtained property with assistance from LOVERDE not due to Smith or his office, from
private parties, under color of official right. |
PURPOSE OF THE CONSPIRACY

13. _It was the purpose of the conspiracy that Smith with LOVERDE's assistance
would personally enrich Smith and others by using Baltimore City employees, equipment, and
materials to install new and upgraded water, sewer, and fire line services for private developers
and property owners without obtaining the required permits, approvals, and inspections from

DPW and DOT, without paying the Baltimore City fees for water, sewer and/or fire line service

4
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 5 of 7

« installation permits and DOT traffic’cofitrol, and without installing water meters while charging ©:
_ lower prices to the private developers and property owners than City approved, bonded, licensed
utilities contractors would charge.

MANNER AND MEANS OF THE CONSPIRACY

14. It was a part of the conspiracy for LOVERDE to obtain plumbing and heating
contracts for All Services and to direct developers, contractors, and property owners to Smith,
who used his authority as a DPW supervisor to cause a DPW work crew, including a heavy
equipment operator using DPW equipment, to install new water services to private properties, all
without obtaining the necessary permits.

15. It was a part of the conspiracy for Smith to be paid in cash by the private property
owners or developers either because Smith asked for a cash payment or caused LOVERDE to
create false All Services invoices for work performed by Smith and DPW crews and caused
LOVERDE to submit false All Services invoices to the private property owners or developers.

16. ‘It was part of the conspiracy for LOVERDE to submit false All Services
invoices, and when All Services was paid, for LOVERDE to cash the checks and provide the

cash to Smith.

17. It was part of the conspiracy for Smith to cause other DPW employees to create
and submit false and fictitious DPW service requests and work orders for the purpose of
concealing the use of DPW employees and equipment to install new water, sewer and/or fire line
services.

18. It was a part of the conspiracy for Smith to cause DPW personnel to place metal
plates over the street cuts DPW personnel had made to install the new water service and
eventually to use DPW equipment, personnel and materials to re-pave where the street cuts and

excavation had occurred.
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 6 of 7

‘19. Tt was a part of the conspiracy for Smith to use‘DPW crews, equipment, and Ny
material to make street cuts and excavate to provide new water and sewer services at 1234, 1236,
1238, 1240, 1242, 1244, 1246, 1248 and 1250 N. Gay Street, Baltimore, Maryland, and 1759 +
East Preston Street, Baltimore, MD.

OVERT ACTS

20. —_ In the District of Maryland and elsewhere, the co-conspirators Smith,
LOVERDE, and others committed the following overt acts:

a. In October or November 2015, GH on behalf of TRF needed to install a required
fire line at the commercial property at 1759 East Preston Street, and after receiving a $35,000
estimate from a bonded approved contractor, asked LOVERDE to obtain an estimate to install
the fire line at 1759 East Preston Street from Smith.

b. On October 22, 2015, LOVERDE telephoned Smith and asked Smith for an
estimate to install a four inch fire line at 1759 East Preston Street and instructed Smith to meet
with GH at that location. |

Cc. On October 23, 2015, Smith and GH spoke via the telephone and GH stated that
he would meet Smith at North Gay Street on October 23, 2015.

d. In October or November 2015, GH told LOVERDE that he met Smith at 1759
East Preston and Smith provided an estimate of $17,500, for the fire line installation at 1759 East
Preston Street, which was much cheaper that the City approved and bonded contractor’s
estimate.

e. In the fall of 2015, LOVERDE and GH agreed that LOVERDE would submit a
false All Services purchase order and invoice, in the amount of $17,500, to TRF for the purpose
of obtaining payment through All Services while concealing Smith and DPW’s involvement in

the installation of the fire line at 1759 East Preston Street.
6
Case 1:19-cr-00598-CCB Document1 Filed 12/18/19 Page 7 of 7

~ f, On October 30, 201 5°Smith caused a DPW work'!bdrder to be generated and wt

DPW investigative report entry indicating that DPW employees conducted a TV inspection at
1759 East Preston Street. ,

g. On November 2, 2015, LOVERDE submitted a false All Services purchase order
and invoice to TRF, indicating that All Services installed the fire line at 1759 East Preston Street.

h. On or about November 12, 2015, Smith and LOVERDE through G.H. caused
TRF to issue a check to All Services in the amount of $17,500.

1. On December 14, 2015, LOVERDE and Smith spoke via telephone and
LOVERDE wamed Smith that a DPW official arrived at 1759 East Preston Street and
questioned the work that was done related to the street cut.

j. On or about December 14, 2015, Smith and GH spoke via telephone.

18 U.S.C. § 1951 (a)

 

Robert K. Hur
United States ‘attomey

[rH LE1L4

Date
